DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018223630 (using EP 3637469  (Zhu et al) used as the English translation of WO 2018223630).
Concerning claim 1, Zhu discloses a base substrate (201); a first source-drain metal layer (202), located above the base substrate and comprising a first signal line extending along a first direction ([0029]); a first insulating layer (203), located on a side, facing away from the base substrate, of the first source- drain metal layer; and a second source-drain metal layer (204), located on a side, facing away from the base substrate, of the first insulating layer and comprising a second signal line extending along the first direction ([0029]); an interlayer insulating layer (216), located between the base substrate and the first source-drain metal layer, 
	Continuing to claim 5, Zhu discloses  a first gate insulating layer (211), located between the base substrate and the first gate metal layer; and a second gate metal layer (204), located between the first gate insulating layer and the base substrate and comprising a second block electrode; wherein the second block electrode and the first block electrode overlap to form a storage capacitor ([0030]-[0032]).
	Referring to claim 6, Zhu discloses  wherein an orthographic projection of the first signal line on the base substrate and an orthographic projection of the second signal line on the base substrate overlap (Fig. 4).
	Regarding claim 7, Zhu discloses wherein a width of the second power signal line is smaller than a width of the first signal line (Fig. 4).
	Considering claim 8, Zhu discloses wherein the first signal line and the second signal line are electrically connected through a plurality of via holes running through the first insulating layer ([0040]-[0041]).
	As to claim 9, Zhu discloses an anode layer (508), located above the second source-drain metal layer; and a first planarization layer (216), located between the second source-drain metal layer and the anode layer; wherein the first source-drain metal layer further comprises a drain, the second source-drain metal layer further comprises a lapped portion, and the drain is electrically connected to the anode layer through the lapped portion (Fig. 4).
	Pertaining to claim 10, Zhu discloses the lapped portion has a first groove, and a bottom of the first groove is electrically connected to the drain; and the anode layer has a first connecting portion, and the first connecting portion extends into the first groove through a via hole running through the first planarization layer and is electrically connected to the lapped portion (Fig. 4).
	Concerning claim 11, Zhu discloses an active layer (212), located between the second gate metal layer and the base substrate; wherein: the drain has a second groove, and a bottom of the second groove is electrically connected to the active layer; and the lapped portion further has a second connecting portion, and the second connecting portion extends into the second groove and is electrically connected to the drain (Fig. 4).
	Continuing to claim 12, Zhu discloses wherein the first insulating layer comprises: a passivation layer on a side, facing the second source-drain metal layer, of the first source-drain metal layer; and a second planarization layer between the passivation layer and the second source-drain metal layer ([0040]-[0042]).
	Referring to claim 13, Zhu discloses further comprising: a buffer layer (211) between the active layer and the base substrate; and a second gate insulating layer between the active layer and the second gate metal layer ([0038]-[0039]).
Regarding claims 14 and 15, Zhu discloses a display panel comprising the array substrate of  claim 1 (Figs. 3 and 4) and a display device comprising the display panel (Figs. 3 and 4).
	Considering claims 16-19, Zhu discloses wherein a length of the first connecting portion is greater than a thickness of the first planarization layer and less than a sum of the thickness of the first planarization layer and a thickness of the second planarization layer (Fig. 4),  wherein the lapped portion wraps a side wall of the first connecting portion (Fig. 4), wherein the second connecting portion runs through the interlayer insulating layer and part of the first gate insulating layer (Fig. 4), and wherein the drain wraps a side wall of the second connecting portion (Fig. 4).
	As to claim 20, Zhu discloses a pixel defining layer (504) above the anode layer;
wherein the pixel defining layer has an opening area that exposes a central area of the anode layer (Fig. 4); and the first signal line and the first connecting portion are at two sides of a center line of the opening area in the first direction (Fig. 4 and [0062]).
	Pertaining to claim 21, Zhu discloses a data signal line formed above the interlayer insulating layer and in the first source- drain metal layer; wherein the data signal line and the first power signal line are at a same side of a center line of the opening area in the first direction ([0062]-[0063]).
	Concerning claim 22, Zhu discloses wherein the data signal line is farther from the center line of the opening area in the first direction than the first power signal line (Fig. 4).
	Continuing to claim 23, Zhu discloses wherein orthographic projections, on the base substrate, of the via hole running through the interlayer insulating layer and the via hole running through the first insulating layer do not overlap (Fig. 4).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/26/22